Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted claim language filed 8 February 2021.  Claims 1, 3-8 & 10-18 remain pending in this application.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (USPG Pub No. 20090171558; Davis hereinafter) in view of Peterson et al (US Patent No. 8762555B1; Peterson hereinafter).

As for Claim 1, Davis Moore teaches, A method for executing a series of filters on map data, the method comprising: 
		receiving, by a first filter, a first notification that a first version of map data from a map data source is available (see pp. [0008-0010], [0037-0039] [0032], [0049-0050], [0052], [0054], [0071-0074], [0079-0080], [0089]; e.g., the reference of Davis teaches of managing differences between geographic database versions while providing notifications and options to one or more users. According to paragraph [0009], a message is provided to a user of a geographic database, considered equivalent to Applicant’s “map data source”, from a map management application, considered equivalent to Applicant’s “first filter”, which indicates that input data representing a destination is located in a version of the geographic database that is more current than the user’s version of the geographic database, or, a message is sent to the user indicating/confirming that the input map data {i.e. destination coordinates} are located/available in the user’s version of the geographic database.  Paragraphs [0037-0039] teach of utilizing a communications application which sends and receives messages to end users access to the map service over a communication link, as well as facilitates the transmission of version information between a navigation system and the map service); 

processing, by the first filter, the first version of map data into a second version of map data (see pp. [0035-0038], [0052-0054]; e.g., the reference of Davis teaches of the map management application functioning to manage differences between two versions of a geographic database, where at least temporal data associated with location reference identifiers is used to determine whether data in the “geographic database 26” {i.e. second version} is as current as the data in the “geographic database 112” {i.e. first version} for a particular application.  According to paragraphs [0052-0054], if it is determined that destination information is present in the master version as opposed to the destination information being present in the user’s version, receiving the destination information from at least a destination management application to provide that 
		generating, by the first filter, a second notification that the second version of map data is available (see pp. [0052-0054]; e.g., the primary reference teaches of the map application displaying a message to the user the particular map data {i.e. address} is available in the user’s version of the geographic database, but may no longer exist within a primary version of the geographic database, for example.  The map management application then provides an appropriate options to the user, such as displaying one or more maps so the user can see the difference between using two different versions of the geographic database, thus providing an indication/notification of the available map having map data different from the currently used map of the geographic database.  As stated within the cited paragraph [0053], the user receives a message from the map management application that the user’s navigation system is capable of providing guidance to the user for a destination that has been requested, as destination information is then transferred to the user’s navigation system via a destination management system).
The reference of Davis does not appear to explicitly recite the amended limitations of, “transmitting, by the first filter, the second notification to one or more filters that are dependent on the filter, the one or more filters configured to further process the second version of map data”, “receiving, by a second filter of the one or more filters, the second notification”; “determining, by the second filter, that the second version is compatible with the second filter using one or more version rules stored in the second filter”; “processing, by the second filter, the second version of map data into a third 
		The reference of Peterson appears to explicitly recite the limitations of, 
		“transmitting, by the first filter, the second notification to one or more filters that are dependent on the filter, the one or more filters configured to further process the second version of map data” (see col. 1, lines 44-67; col. 2, lines 1-17; e.g., the reference of Peterson serves as an enhancement to the teachings of Davis and the issuance of a plurality of messages/indications/notifications pertaining to the availability of versions of geographic information by teaching of the application of one or more of a plurality of filters performing processing on geospatial assets, such as the application of a first filter through the receipt of a first filter request, equivalent to Applicant’s “notification to one or more filters”, to associate a filter with a reference geospatial asset.  A second filter request can then be generated to associate a second filter with the reference geospatial request, therefore, further processing a second “filtered version” of the reference geospatial asset, which includes geospatial data.  The second filter request is in reference to a second filter used to process a filtered version of the reference geospatial asset previously processed by a first filter, allowing for further limiting access to a first portion of the geospatial data, and making it dependent of the first filter based on the request for additional processing of the second filter request.  As 
“receiving, by a second filter of the one or more filters, the second notification” (see col. 1; lines 59-67; col. 2, lines 1-18; col. 10, lines 22-66; col. 11, lines 1-67; e.g., the reference of Peterson teaches of the generation and transmission of at least a second filter request to associate a second filter with the reference geospatial asset, considered equivalent to Applicant’s claimed “notification” limitation.  A server provides access to a reference geospatial access upon receipt of a first and/or second filter request.  As stated within previously, the second filter request is in reference to at least a second or subsequent filter used by at least a server and/or client device to process a filtered version of the reference geospatial asset previously processed by a first filter, allowing for limiting access to a first portion of the geospatial data, and making it dependent of the first filter based on the request for additional processing of the second filter request.  The system allows for the preview of filtered versions of reference geospatial assets prior to downloading the reference geospatial asset and associated filters.  As stated within column 2, lines 4-18, the second filter request, serving as a second notification being received, may include at least one filter parameter associated with limiting access to a second portion of the geospatial data, and access point enabled access to a filtered version of the reference geospatial asset, considered equivalent in function to the compatibility of a second filter using version rules, due to being in accordance with the one or more filter parameters before further processing.); 

“processing, by the second filter, the second version of map data into a third version of map data” (see col. 1, lines 44-67; col. 2, lines 1-18, 26-35; col. 8, lines 42-67; e.g., The reference of Peterson, at column 8, lines 42-67, teaches of the application of a given asset filter to the reference geospatial asset to allow a filtered version of the asset to be generated that corresponds to a data subset of the reference geospatial asset and served to a client device. Since one or more of a plurality of asset filters may be in use, subsequent versions of reference geospatial assets comprising geospatial data can be generated, reading on Applicant’s amended language); 
“generating, by the second filter, a third notification that the third version of map data is available” (see col. 11, lines 44-67; col. 12, lines 1-26; e.g., the reference of Peterson teaches of generating a “preview” of the one or more filtered versions prior to downloading the reference geospatial asset and its associated filters, therefore, 
“transmitting, by the second filter, the third notification to one or more additional filters that are dependent on the second filter, the one or more additional filters configured to further process the third version of map data and provide an interface for an application to access and use the third version of map data” (see col. 1, lines 44-67; col. 2, lines 1-17; col. 5, lines 50-67; col. 6, lines 1-14; e.g., the reference of Peterson teaches of the application of one or more of a plurality of filters on geospatial data, such as the application of a first filter through the receipt of a first filter request to associate a filter with a reference geospatial asset.  A second filter request can then be generated to associate a second filter with the reference geospatial request, therefore, further processing a second “filtered version” of the reference geospatial asset, which includes geospatial data.  Examiner considers it obvious to iteratively perform the steps provided by Applicant, as well as the corresponding steps of the applied reference, therefore having the ability to produce subsequent notifications and utilization of one or more of the plurality of filters to produce a “third” and subsequent versions of map data.  In addition, according to column 10, lines 39-67 through column 11, lines 1-21, the cited reference teaches of the process of transmitting and receiving filter requests and access requests, respectively, in which one or more of a plurality of asset filters are associated with the reference geospatial asset.  A suitable user interface is generated to allow a user to transmit the request to associate one or more asset filters with the reference geospatial asset.  A unique access point is then associated with the one or more asset 
The combined references of Davis and Peterson are considered analogous art for being in the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined providing filtered geospatial assets to users of GIS clients, as taught by Peterson, with the method of Davis in order to prevent the expensive and time/space-intensive process of allowing particularized access to geospatial data through creation of individual assets for each individual end user group. (Peterson; (col. 10, lines 10-17))
As for Claim 12, Davis teaches, A system for processing map data, the system comprising: 
a data store configured to store the one or more versions of map data and meta data related to the one or more versions of map data (see pp. [0029]; e.g., the reference of Davis teaches of utilizing at least a geographic database provider  that updates a master geographic database on a regular basis to add/remove data, and/or change the state of known values for a plurality of versions of a geographic database as they become available) (see pp. [0297], [0314]; e.g., the map services discussed within the cited reference teaches of the utilization of at least one or more user interfaces that 
a version management module configured to store one or more rules that define a plurality of compatible versions of map data for the processing module (see pp. [0090]; e.g., the reference of Davis teaches that the map management application may provide the user with an option to purchase the latest version of the geographic database that is compatible with his/her vehicle, as a determination is made dependent upon the age of the geographic database or the number of times a request has been received for map data that may be available in the latest version of the geographic database, but not in the user’s version.  Factors such as, the “age” of a geographic database or the  “number of times a request has been received”, are constraints being relied upon in determining the compatibility of the geographic database and a user’s vehicle are considered equivalent to Applicant’s version rules, as they help determine which version information should be provided based on age or demand). 
The reference of Davis does not appear to explicitly recite the amended limitations of, “a plurality of filters configured to process and communicate map data between one another as a function of a current version of map data , each of the plurality of filters” comprising at least: “a processing module configured to process one or more versions of map data received from different sources” and “a messaging module configured to receive and transmit, from and to other filters of the plurality of filters, one or more notifications relating to the one or more versions of map data stored in the data store”.

		“a plurality of filters configured to process and communicate map data between one another as a function of a current version of map data, each of the plurality of filters” (see col. 5, lines 52-64; col. 6, lines 47-66; e.g., the reference of Peterson serves as an enhancement to the teachings of Davis and the issuance of a plurality of messages/indications/notifications pertaining to the availability of versions of geographic information by teaching of one or more of a plurality of asset filters associated with a reference geospatial asset having geospatial data, and used for the generation of filtered versions of one or more reference geospatial assets) comprising at least:
“a processing module configured to process one or more versions of map data received from different sources” (see col. 9, lines 40-63; e.g., the reference of Peterson teaches of utilizing one or more of a plurality of earth-browsing GIS clients and/or mapping clients designed to render geospatial assets retrieved from a server, rendered and displayed using a user interface); and 
“a messaging module configured to receive and transmit, from and to other filters of the plurality of filters, one or more notifications relating to the one or more versions of map data stored in the data store” (see col. 1, lines 44-67; col. 2, lines 1-17; col. 5, lines 50-67; col. 6, lines 1-14; e.g., the reference of Peterson teaches of the application of one or more of a plurality of filters on geospatial data, such as the application of a first filter through the receipt of a first filter request to associate a filter with a reference geospatial asset.  A second filter request can then be generated to associate a second filter with the reference geospatial request, therefore, further processing a second “filtered version” of the reference geospatial asset, which includes geospatial data.  
The combined references of Davis and Peterson are considered analogous art for being in the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined providing filtered geospatial assets to users of GIS clients, as taught by Peterson, with the method of Davis in order to prevent the expensive and time/space-intensive process of allowing particularized access to geospatial data through creation of individual assets for each individual end user group. (Peterson; (col. 10, lines 10-17))

		As for Claim 18, Davis teaches, A method for executing filters on map data, the method comprising: 
		receiving, by a first filter, a first notification that a first version of map data from a first source is available (see pp. [0008-0010], [0037-0039] [0032], [0049-0050], [0052], [0054], [0071-0074], [0079-0080], [0089]; e.g., the reference of Davis teaches of managing differences between geographic database versions while providing notifications and options to one or more users. According to paragraph [0009], a message is provided to a user of a geographic database, considered equivalent to Applicant’s “map data source”, from a map management application, considered equivalent to Applicant’s “first filter”, which indicates that input data representing a destination is located in a version of the geographic database that is more current than the user’s version of the geographic database, or, a message is sent to the user indicating/confirming that the input map data {i.e. destination coordinates} are located/available in the user’s version of the geographic database.  Paragraphs [0037-0039] teach of utilizing a communications application which sends and receives messages to end users access to the map service over a communication link, as well as facilitates the transmission of version information between a navigation system and the map service);
		determining, by the first filter, that the first version of map data is compatible with the filter (see pp. [0090]; e.g., the reference of Davis teaches that the map management application may provide the user with an option to purchase the latest version of the geographic database that is compatible with his/her vehicle, as a determination is made 
		receiving, by the first filter, a second notification that a second version of map data from a second source is available, the second version including different map data features than the first version (see pp. [0052-0054]; e.g., the primary reference teaches of the map application displaying a message to the user the particular map data {i.e. address} is available in the user’s version of the geographic database, but may no longer exist within a primary version of the geographic database, for example.  The map management application then provides an appropriate options to the user, such as displaying one or more maps so the user can see the difference between using two different versions of the geographic database, thus providing an indication/notification of the available map having map data different from the currently used map of the geographic database.  As stated within the cited paragraph [0053], the user receives a message from the map management application that the user’s navigation system is capable of providing guidance to the user for a destination that has been requested, as destination information is then transferred to the user’s navigation system via a destination management system),

		receiving, by the first filter, a third notification that a third version of map data from the second source is available, the third version newer than the second version (see pp. [0052-0054]; e.g., the primary reference teaches of the map application displaying a message to the user the particular map data {i.e. address} is available in the user’s version of the geographic database, but may no longer exist within a primary version of the geographic database, for example.  The map management application then provides an appropriate options to the user, such as displaying one or more maps so the user can see the difference between using two different versions of the geographic database, thus providing an indication/notification of the available map having map data different from the currently used map of the geographic database.  As stated within the cited paragraph [0053], the user receives a message from the map management application that the user’s navigation system is capable of providing guidance to the user for a destination that has been requested, as destination information is then transferred to the user’s navigation system via a destination management system);
Every time a new version of road objects is generated, the dynamic traffic objects will be generated just for that version in some embodiments. Hence, in these embodiments, new sets of linking objects are not only supplied to client devices that receive upgraded road objects, but also to client devices that do not receive upgraded road objects, so that both groups of devices can use the same newer version of the dynamic traffic objects.”);  
		receiving, by the first filter, the first version and the third version (see pp. [0035-0038], [0052-0054]; e.g., the reference of Davis teaches of the map management application functioning to manage differences between two versions of a geographic database, where at least temporal data associated with location reference identifiers is used to determine whether data in the “geographic database 26” {i.e. second version} is as current as the data in the “geographic database 112” {i.e. first version} for a particular application.  According to paragraphs [0052-0054], if it is determined that destination 
		generating, by the first filter a fourth version of map data using the first version and the third version (see pp. [0035-0038], [0052-0054]; e.g., the reference of Davis teaches of the map management application functioning to manage differences between two versions of a geographic database, where at least temporal data associated with location reference identifiers is used to determine whether data in the “geographic database 26” {i.e. second version} is as current as the data in the “geographic database 112” {i.e. first version} for a particular application.  According to paragraphs [0052-0054], if it is determined that destination information is present in the master version as opposed to the destination information being present in the user’s version, receiving the destination information from at least a destination management application to provide that information to the navigation system of the user, thus, providing an updated version of the geographic database for use, considered equivalent to Applicant’s receiving of a first and third version.  As stated within paragraphs [0030-0031], the map service has access to other versions of the geographic database, which 
		“generating, by the first filter, a fourth notification that the fourth version of map data is available, the fourth notification” (see pp. [0052-0054]; e.g., the primary reference teaches of the map application displaying a message to the user the particular map data {i.e. address} is available in the user’s version of the geographic database, but may no longer exist within a primary version of the geographic database, for example.  The map management application then provides an appropriate options to the user, such as displaying one or more maps so the user can see the difference between using two different versions of the geographic database, thus providing an indication/notification of the available map having map data different from the currently used map of the geographic database.  As stated within the cited paragraph [0053], the user receives a message from the map management application that the user’s navigation system is capable of providing guidance to the user for a destination that has been requested, as destination information is then transferred to the user’s navigation system via a destination management system.  As stated within paragraphs [0030-0031], the map service has access to other versions of the geographic database, which is stored on one or more hard drives or other storage medium, and updates the geographic database on a regular basis or whenever a new version becomes available.  Examiner considers it obvious to iteratively perform the steps provided by Applicant, as well as the corresponding steps of the applied reference, therefore having the ability to produce subsequent notifications and utilizations of one or more of the plurality of filters 
The reference of Peterson et al recites the limitations of, 
“transmitting, by the first filter, the fourth notification to one or more filters that are dependent on the first filter, the one or more filters configured to further process the fourth version of map data” (see col. 1, lines 44-67; col. 2, lines 1-17; col. 5, lines 50-67; col. 6, lines 1-14; e.g., the reference of Peterson serves as an enhancement to the teachings of Davis and the issuance of a plurality of messages/indications/notifications pertaining to the availability of versions of geographic information by additionally teaching of the application of one or more of a plurality of filters on geospatial data, such as the application of a first filter through the receipt of a first filter request to associate a 
“receiving, by a second filter of the one or more filters, the fourth notification” (see col. 1; lines 59-67; col. 2, lines 1-18; col. 4, lines 28-44; col. 13, lines 5-27; e.g., the reference of Peterson teaches of the issuance of a second filter request to associate a second filter with the reference geospatial asset, considered equivalent to Applicant’s claimed limitation.  Examiner considers it obvious to iteratively perform the steps provided by Applicant, as well as the corresponding steps of the applied reference, therefore having the ability to produce subsequent notifications and utilizations of one or more of the plurality of filters to produce a “ fourth” and “fifth” notification and subsequent corresponding versions of map data); 
“determining, by the second filter, that the fourth version is compatible with the second filter using one or more version rules stored in the second filter” (see col. 2, lines 4-18; e.g., according to the cited portion, the second filter request may include at least one filter parameter associated with limiting access to a second portion of the geospatial data, and access point enabled access to a filtered version of the reference geospatial 
“processing, by the second filter, the fourth version of map data into a fifth version of map data” (see col. 1, lines 44-67; col. 2, lines 1-18, 26-35; col. 8, lines 42-67; e.g., The reference of Peterson, at column 8, lines 42-67, teaches of the application of a given asset filter to the reference geospatial asset to allow a filtered version of the asset to be generated that corresponds to a data subset of the reference geospatial asset and served to a client device. Since one or more of a plurality of asset filters may be in use, subsequent versions of reference geospatial assets comprising geospatial data can be generated, reading on Applicant’s amended language); 
“generating, by the second filter, a fifth notification that the fifth version of map data is available” (see col. 11, lines 44-67; col. 12, lines 1-26; e.g., the reference of Peterson teaches of generating a “preview” of the one or more filtered versions prior to downloading the reference geospatial asset and its associated filters, therefore, providing a notification and view of geospatial data as rendered through application of the one or more filter assets.  As stated within this communication, Examiner considers it obvious to iteratively perform the steps provided by Applicant, as well as the corresponding steps of the applied reference, therefore having the ability to produce subsequent notifications and utilizations of one or more of the plurality of filters to 
“transmitting, by the second filter, the fifth notification to one or more additional filters that are dependent on the second filter, the one or more additional filters configured to further process the fifth version of map data” (see col. 1, lines 44-67; col. 2, lines 1-17; col. 5, lines 50-67; col. 6, lines 1-14; e.g., the reference of Peterson teaches of the application of one or more of a plurality of filters on geospatial data, such as the application of a first filter through the receipt of a first filter request to associate a filter with a reference geospatial asset.  A second filter request can then be generated to associate a second filter with the reference geospatial request, therefore, further processing a second “filtered version” of the reference geospatial asset, which includes geospatial data.  Examiner considers it obvious to iteratively perform the steps provided by Applicant, as well as the corresponding steps of the applied reference, therefore having the ability to produce subsequent notifications and utilizations of one or more of the plurality of filters to produce a “ fourth” and “fifth” notification and subsequent corresponding versions of map data.  In addition, according to column 10, lines 39-67 through column 11, lines 1-21, the cited reference teaches of the process of transmitting and receiving filter requests and access requests, respectively, in which one or more of a plurality of asset filters are associated with the reference geospatial asset.  A suitable user interface is generated to allow a user to transmit the request to associate one or more asset filters with the reference geospatial asset.  A unique access point is then associated with the one or more asset filters, and serves as the means for accessing 
The combined references of Davis and Peterson are considered analogous art for being in the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined providing filtered geospatial assets to users of GIS clients, as taught by Peterson, with the method of Davis in order to prevent the expensive and time/space-intensive process of allowing particularized access to geospatial data through creation of individual assets for each individual end user group. (Peterson; (col. 10, lines 10-17))

Claims 3-8 & 10, 11, & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (USPG Pub No. 20090171558; Davis hereinafter) in view of Peterson et al (US Patent No. 8762555B1; Peterson hereinafter) further in view of Moore et al (USPG Pub No. 20130332057A1; Moore hereinafter).

As for Claim 3, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The combined references of Davis and Peterson are considered analogous art for being in the same field of endeavor, which is managing differences between 
Moore teaches, “receiving, by the first filter, a request for the second version of map data from the one or more filters that are dependent on the first filter” (see Fig. 15; see pp. [0185-0191]; e.g., The reference of Moore serves as an enhancement to the teachings of Davis and Peterson, and, as stated within the cited paragraph [0191], different groups of devices may request and receive different linking object layers to help facilitate for the use of newer traffic objects to newer static road objects or newer traffic objects to older static road objects, in the same fashion presented by Applicant). 
The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the versioning of map and traffic data for a plurality of clients, as taught by Moore, with the methods of Peterson and Davis 

As for Claim 4, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The references of Davis and Moore do not appear to recite the limitation of, “providing, by the first filter, an application program interface configured to allow access to the second version of map data”.
Moore teaches, “providing, by the first filter, an application program interface configured to allow access to the second version of map data” (see Fig. 15; see pp. [0185-0191]; e.g., As stated within the cited paragraph [0191], different groups of devices may request and receive different linking object layers to help facilitate for the use of newer traffic objects to newer static road objects or newer traffic objects to older static road objects, in the same fashion presented by Applicant). 
The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the versioning of map and traffic data for a plurality of clients, as taught by Moore, with the methods of Peterson and Davis 


As for Claim 5, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The references of Davis and Moore do not appear to recite the limitation of, “providing, by the first filter, an application program interface configured to allow access to meta data for the second version of map data”.
Moore teaches, “providing, by the first filter, an application program interface configured to allow access to meta data for the second version of map data” (see pp. [0297], [0314]; e.g., the map services discussed within the cited reference teaches of the utilization of at least one or more user interfaces that allow for the querying of information such as map related metadata and based on various input search criteria.  Paragraph [0314] teaches of allowing rendering devices to access map service data and communicate with other services to obtain data to implement map services, which had been earlier defined within paragraph [0297] as metadata or other information pertaining to a map tile and provided to a client device). 
The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of 

As for Claim 6, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The references of Davis and Moore do not appear to recite the limitation of, “wherein the first version table includes one or more rules that define valid versions of map data for the first filter”.
Moore teaches, “wherein the first version table includes one or more rules that define valid versions of map data for the first filter” (see Fig. 15; see pp. [0185-0191]; e.g., utilizing a linking object layer which allows for the access and use of multiple versions of map data within the mapping environment taught by Moore, and is used to “…facilitate the translation of a single version of dynamic traffic objects into a detailed geographic locations on a map by devices that use different versions of static road objects”, for example.  Earlier text of paragraph [0143] teaches of mapping map data in the form of a single version of dynamic road conditions to different multiple versions of a mapping application by utilizing at least a linking object layer which acts as a translation layer for dynamic and static road objects). 
The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing 

As for Claim 7, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The references of Davis and Moore do not appear to recite the limitation of, “wherein the one or more rules include one or more compatibility rules for a plurality of versions of map data”.
Moore teaches, “wherein the one or more rules include one or more compatibility rules for a plurality of versions of map data” (see Fig. 15; see pp. [0185-0191]; e.g., utilizing a linking object layer which allows for the access and use of multiple versions of map data within the mapping environment taught by Moore, and is used to “…facilitate the translation of a single version of dynamic traffic objects into a detailed geographic locations on a map by devices that use different versions of static road objects”, for example.  A plurality of rules/constraints must be adhered to in order to accommodate for the use of traffic server and the interaction of traffic objects based on device types and the versions being used on each respective device).


As for Claim 8, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The references of Davis and Moore do not appear to recite the limitation of, “wherein the second notification and the third notification include a full version dependency chain of the version of map data”.
Moore teaches, “wherein the second notification and the third notification include a full version dependency chain of the version of map data” (see Fig. 15.; see pp. [0185-0191]; e.g., As stated within the cited paragraphs, the linking object layer of Moore’s system functions as a filter for facilitating the dynamic updating of dynamic traffic objects once there is an indication of a newer version of map information for an application being utilized by at least one device.  A first indication of a version change for a device would need to be determined in order to dynamically update versions of dynamic traffic objects.  The process described within paragraphs [0187-0191] relating Every time a new version of road objects is generated, the dynamic traffic objects will be generated just for that version in some embodiments. Hence, in these embodiments, new sets of linking objects are not only supplied to client devices that receive upgraded road objects, but also to client devices that do not receive upgraded road objects, so that both groups of devices can use the same newer version of the dynamic traffic objects”).
The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the versioning of map and traffic data for a plurality of clients, as taught by Moore, with the methods of Peterson and Davis allowing for the access and use of multiple versions of map data within the mapping environment. (Moore; [0185-0187]) 

As for Claim 10, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The references of Davis and Moore do not appear to recite the limitation of, “wherein the map data source contains map data relating to traffic conditions”.
Moore teaches, “wherein the map data source contains map data relating to traffic conditions” (see pp. [0008-0010], [0297]; e.g., utilizing information from at least 
The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the versioning of map and traffic data for a plurality of clients, as taught by Moore, with the methods of Peterson and Davis because the overlaying of traffic data on a section of a map has several disadvantages, such as supporting multiple versions of static road images. (Moore; [0006])

As for Claim 11, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The references of Davis and Moore do not appear to recite the limitation of, “wherein map data source contains map data relating to a roadway network”.
Moore teaches, “wherein map data source contains map data relating to a roadway network” (see pp. [0008-0010], [0297]; e.g., utilizing information from at least one or more databases/repositories containing road and traffic representations and dynamic traffic conditions). 
The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, 

As for Claim 13, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The references of Davis and Moore do not appear to recite the limitation of, “a data application program interface configured to facilitate access to the one or more versions of map data stored in the data store”.
Moore teaches, “a data application program interface configured to facilitate access to the one or more versions of map data stored in the data store” (see Fig. 15; see pp. [0187]; e.g., utilizing a linking object layer which allows for the access and use of multiple versions of map data within the mapping environment taught by Moore, and is used to “…facilitate the translation of a single version of dynamic traffic objects into a detailed geographic locations on a map by devices that use different versions of static road objects”, for example). 
The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of 

As for Claim 14, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
The references of Davis and Moore do not appear to recite the limitation of, “a meta data application program interface configured to facilitate queries of the meta data stored in the data store”
Moore teaches, “a meta data application program interface configured to facilitate queries of the meta data stored in the data store” (see pp. [0297], [0314]; e.g., the map services discussed within the cited reference teaches of the utilization of at least one or more user interfaces that allow for the querying of information such as map related metadata and based on various input search criteria). 
The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the versioning of map and traffic data for a plurality of clients, as taught by Moore, with the methods of Peterson and Davis allowing for the access and use of multiple versions of map data within the mapping 
		
As for Claim 15, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
		The references of Davis and Moore do not appear to recite the limitation of, “wherein the version management module is further configured to store data identifying one or more changes between the one or more versions of map data stored in the data store”.
		Moore teaches, “wherein the version management module is further configured to store data identifying one or more changes between the one or more versions of map data stored in the data store” (see pp. [0186]; e.g., As stated within the cited paragraph, “…the traffic server is insulated from the changing versions of the road vector objects, because the linking object layer can be used to facilitate the translation of a single version of dynamic traffic objects into detailed geographic locations on a map by devices that use different versions of static road objects”, thereby accounting for dynamic changes made to map data objects). 
		The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing differences between versions of geospatial assets to a user of a GIS client.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the versioning of map and traffic data for a 
	As for Claim 16, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
		The references of Davis and Moore do not appear to recite the limitation of, “wherein the version management module is configured to store a set of rules that define a plurality of compatible relationships between the compatible versions of map data”.
		Moore teaches, “wherein the version management module is configured to store a set of rules that define a plurality of compatible relationships between the compatible versions of map data” (see Fig. 15; see pp. [0185-0191]; e.g., utilizing a linking object layer which allows for the access and use of multiple versions of map data within the mapping environment taught by Moore, and is used to “…facilitate the translation of a single version of dynamic traffic objects into a detailed geographic locations on a map by devices that use different versions of static road objects”, for example.  A plurality of rules/constraints must be adhered to in order to accommodate for the use of traffic server and the interaction of traffic objects based on device types and the versions being used on each respective device). 
		The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing 


As for Claim 17, the reference of Davis teaches managing differences between geographic database versions, and the Peterson reference teaches of providing filtered geospatial assets to a user of a GIS client.
		The references of Davis and Moore do not appear to recite the limitation of, “wherein the plurality of compatible relationships includes a range of versions of map data compatible with a different version of map data”.
		Moore teaches, “wherein the plurality of compatible relationships includes a range of versions of map data compatible with a different version of map data” (see Fig. 15; see pp. [0187]; e.g., utilizing a linking object layer which allows for the access and use of multiple versions of map data within the mapping environment taught by Moore, and is used to “…facilitate the translation of a single version of dynamic traffic objects into a detailed geographic locations on a map by devices that use different versions of static road objects”, for example). 
		The combined references of Davis, Peterson and Moore are considered analogous art for being within the same field of endeavor, which is managing 

Response to Arguments
Applicant's arguments and amendments, with respect to Moore and Peterson’s alleged failure to teach the subject matter of Claims 1, 3-8 & 10-18 under 35 USC 103, have been fully considered and are persuasive in part.  Further explanation provided below.
Upon further consideration, a new ground(s) of rejection for Claims 1, 3-8 & 10-18 is made in view of Davis et al (USPG Pub No. 20090171558).
		With respect to Applicant’s argument that:
“Peterson does not teach or suggest “transmitting, by the first filter, the second notification to one or more filters that are dependent on the filter, the one or more filters configured to further process the second version of map data,” “receiving, by a second filter of the one or more filters, the second notification,” “determining, by the second filter, that the second version is compatible with the second filter using one or more versions of rules stored in the second filter”; “processing, by the second filter, the second version of map data into a third version of map data;” “generating, by the second filter, a third notification that the third version of map data is available;” and “transmitting, by the second filter, the third notification to one or more additional filters that are dependent on the second filter, the one or more additional filters configured to further process the third version of map data and provide an interface for an application to access and use the third version of map data.” ...The Applicants respectfully disagree with the assertion that Peterson teaches a chain of filters or where additional filters operate on data from a second filter that operates on data from a first filter. Rather, Peterson teaches where a “computing device(s) [is configured] to receive a first filter request to associate a first filter with a reference geospatial asset and a second filter second filter that operates on data from a first filter. Parallel operation is not equivalent to a series of filters. Peterson does not disclose or suggest a third filter that can operate on data on from the second filter that can operate on data from the first filter.”
	
Examiner is not persuaded.  Examiner maintains and reiterates his position herein, where, as stated within this communication, column 11, lines 44-67 through column 12, lines 1-26, Peterson teaches of generating a “preview” of the one or more filtered versions of geospatial asset data prior to downloading the reference geospatial asset and its associated one or more filters, therefore, enhancing the teachings of the primary Moore reference which provides one or more indications/notifications of filtered data, where the view of geospatial data is rendered through application of the one or more associated filters.  The parallel processing of filters on geospatial data holds no pertinent weight  Column 10, lines 39-67 through column 11, lines 1-21 teaches of the process of transmitting and receiving filter requests and access requests, respectively, in which one or more of a plurality of asset filters are associated with the reference geospatial asset.  A suitable user interface is generated to allow a user to transmit the request to associate one or more asset filters with the reference geospatial asset.  A unique access point is then associated with the one or more asset filters, and serves as the means for accessing corresponding filtered versions of reference geospatial assets.

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure. 

***Bailey et al (US Patent No. 8938464B2) teaches identifying geo-located objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								3/12/2021